 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )                Case No. MC19-0167RSL
                      Plaintiff,            )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   EDWARD ASATOORIANS,                    )                CONTINUING GARNISHMENT
                                            )                AND NOTICE TO DEFENDANT/
12              Defendant/Judgment Debtor,  )                JUDGMENT DEBTOR
                                            )
13              v.                          )
                                            )
14   CITY OF PASADENA POLICE                )
     DEPARTMENT,                            )
15                                          )
                      Garnishee.            )
16   _______________________________________)
17
            This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
18
     Garnishment” for property in which the defendant/judgment debtor, Edward Asatoorians, has a
19
     substantial nonexempt interest and which is in the possession, custody, or control of the
20
     garnishee, City of Pasadena Police Department. The Court having reviewed the record in this
21
     matter, hereby ORDERS that the Clerk of Court issue the “Writ of Continuing Garnishment”
22
     (Dkt. # 1-3) and the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by
23
     plaintiff’s counsel on December 18, 2019. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall
24
     serve the defendant/judgment debtor and the garnishee with a copy of the writ and
25
     accompanying instructions.
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT
 1        Dated this 20th day of December, 2019.
 2
 3
                                           A
                                           Robert S. Lasnik
 4                                         United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT           -2-
